                    Case 19-11743-KG          Doc 306       Filed 09/18/19         Page 1 of 41




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                         Chapter 11
                                           )
Perkins & Marie Callender’s, LLC, et al.,1 )                         Case No. 19-11743 (KG)
                                           )
                                           )                         Jointly Administered
             Debtors.                      )
_________________________________________ )                           Re: Docket No. 33 & 118


         ORDER (A) APPROVING AND AUTHORIZING SALE OF SUBSTANTIALLY
         ALL OF THE DEBTORS’ PERKINS BUSINESS ASSETS FREE AND CLEAR
          OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS,
              (B) APPROVING THE ASSUMPTION AND ASSIGNMENT OF
                CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
          LEASES RELATED THERETO, AND (C) GRANTING RELATED RELIEF

          Upon the Debtors’ Motion for Entry of an Order (A) Approving and Authorizing Sale of

 Substantially All of the Debtors’ Assets, Free and Clear of All Liens, Claims, Encumbrances and

 Other Interests, (B) Approving the Assumption and Assignment of Certain Executory Contracts

 and Unexpired Leases Related Thereto, and (C) Granting Related Relief (the “Motion”) [Docket

 No. 33]2 of the above-captioned debtors (collectively, the “Debtors”), and the Supplement

 related thereto (the “Supplement”) [Docket No. 118], for entry of an order (this “Order”),

 pursuant to Bankruptcy Code sections 105(a), 363, and 365, Bankruptcy Rules 2002, 6004, 6006,

 9006, 9007 and 9014, and Local Rules 2002-1 and 6004-1, (i) authorizing the sale of the Perkins

 Business (the “Sale”) free and clear of liens, claims, encumbrances, and other interests; (ii)
 1
     The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins
     & Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie
     Shops, LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions, LLC (7308); MCID, Inc. (2015);
     Wilshire Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s
     Holding Corp. (2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis,
     Tennessee 38119-4709.
 2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
     terms in the Motion, the Supplement, or the Asset Purchase Agreement (as defined herein), as applicable.



 RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306       Filed 09/18/19   Page 2 of 41



approving the assumption and assignment of certain of the Debtors’ executory contracts and

unexpired leases related thereto; and (iii) granting related relief; and an auction having been

commenced on September 9, 2019 (the “Auction”) with respect to the Sale of the Perkins

Business in accordance with the Bid Procedures following the receipt of more than one Qualified

Bid for such assets; and Huddle House, Inc. (together with any Buyer Designee, the “Buyer”)

having been selected as the Successful Bidder at the Auction; and the Court having reviewed and

considered the Motion and the Supplement; and the Court having held a hearing with respect to

the Sale on September [17], 2019 (the “Sale Hearing”); and upon all of the proceedings had

before the Court; and all parties in interest having been heard or having had the opportunity to be

heard regarding the Motion and the relief requested in this Order; and due and sufficient notice

of the Auction, the Sale Hearing and the relief sought herein having been given under the

particular circumstances and in accordance with the Bidding Procedures Order; and it appearing

that no other or further notice need be provided; and it appearing that the relief requested in the

Motion with respect to the Sale of the Perkins Business to the Buyer is in the best interests of the

Debtors, their estates, their creditors and other parties in interest; and upon the record of the Sale

Hearing and these Chapter 11 Cases, and after due deliberation and sufficient cause appearing

therefore and no further notice being required,

         IT IS FOUND, CONCLUDED AND DETERMINED THAT:

I.       Jurisdiction, Final Order and Statutory Predicates

         A.        This Court has jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012. This

is a core proceeding under 28 U.S.C. § 157(b). Venue of the Debtors’ Chapter 11 Cases and the

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.
                                                    2
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306       Filed 09/18/19   Page 3 of 41



         B.        This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this Order and the prompt consummation of the

transactions and transfers contemplated under the Asset Purchase Agreement, and expressly

directs entry of judgment as set forth herein.

         C.        The statutory predicates for the relief requested in the Motion are Bankruptcy

Code sections 105(a), 363(b), (f), (m), and 365 and Bankruptcy Rules 2002(a)(2), 6004(a)-(c),

(e), (f), and (h), 6006(a), (c), and (d), 9007 and 9014.

         D.        The findings of fact and conclusions of law set forth herein constitute the Court’s

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to

this proceeding pursuant to Bankruptcy Rule 9014.

         E.        To the extent any of the following findings of fact constitute conclusions of law,

they are hereby adopted as such.          To the extent any of the following conclusions of law

constitute findings of fact, they are hereby adopted as such.

         F.        Good and sufficient notice of the Motion and the relief requested therein have

been afforded to all known interested persons and entities, including, but not limited to the

following parties (the “Notice Parties”): (i) the Office of the United States Trustee for the

District of Delaware; (ii) counsel to the Committee; (iii) counsel to the agent under the Debtors’

Prepetition Bank of America Credit Agreement; (iv) counsel to the agent under the DIP Credit

Agreement; (v) counsel to the Stalking Horse Purchaser; (vi) the Interested Parties identified by

Houlihan Lokey (“Houlihan Lokey”) and any other entity known by Houlihan Lokey to have


                                                    3
RLF1 22040405v.1
                   Case 19-11743-KG     Doc 306        Filed 09/18/19   Page 4 of 41



expressed an interest in a sale transaction; (vii) all counterparties to any of the Debtors’ contracts

or leases; (viii) all known holders of known claims against and equity interests in the Debtors;

(ix) all affected federal, state and local governmental regulatory and taxing authorities, including

the Internal Revenue Service; (x) all parties that have filed and not withdrawn requests for

notices pursuant to Bankruptcy Rule 2002; and (xi) to the extent not already included above, all

parties in interest listed on the Debtors’ creditor matrix.

         G.        In accordance with the provisions of the Order (A) Approving Bidding

Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse

Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of

the Debtors’ Assets, (D) Approving Form and Manner of Notices and Sale, Auction and Sale

Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related

Relief [Docket No. 141] (the “Bidding Procedures Order”), the Debtors have served the

Potential Assumption and Assignment Notice, the Amended Potential Assumption and

Assignment Notice, and any Supplemental Assumption and Assignment Notices (collectively,

the “Assumption and Assignment Notices”) upon the relevant counterparties informing such

counterparties: (i) that the Debtors seek to assume and assign to the Buyer all or some of the

Assigned Contracts (as defined in the Asset Purchase Agreement), effective as of the Closing

Date (as defined in the Asset Purchase Agreement); and (ii) of the proposed Cure Costs, if any,

for all such Assigned Contracts. Pursuant to Bankruptcy Rule 6006(c), the Court finds that the

service of such Assumption and Assignment Notices was good, sufficient and appropriate under

the circumstances, and was effected in compliance with the Bidding Procedures Order, and that

no further notice need be given in respect of establishing the Cure Costs for the Assigned

Contracts. The counterparties thereto have had an opportunity to object to the Cure Costs set


                                                   4
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306       Filed 09/18/19   Page 5 of 41



forth in the Assumption and Assignment Notices and the Buyer’s showing of adequate assurance

of future performance pursuant to Bankruptcy Code sections 365(b)(1)(C), 365(b)(3) (to the

extent applicable) and 365(f)(2)(B).

         H.        As evidenced by the affidavits of service previously filed with the Court, proper,

timely, adequate, and sufficient notice of the Motion, Bidding Procedures, Auction, Sale

Hearing, Sale and assumption and assignment of the Assigned Contracts (including all applicable

objection deadlines with respect to Cure Costs) has been provided in accordance with

Bankruptcy Code sections 102(1), 363 and 365 and Bankruptcy Rules 2002, 6004, 6006 and

9014. The Debtors also have complied with all obligations to provide notice of the Bidding

Procedures, Auction, the Sale Hearing, Sale and assumption and assignment of the Assigned

Contracts (including all applicable objection deadlines with respect to any Cure Costs) required

by the Bidding Procedures Order. The notices described in paragraphs F, G, H, J and K herein

were good, sufficient and appropriate under the circumstances, and no other or further notice of

the Motion, Bidding Procedures, Auction, Sale Hearing, Sale, or assumption and assignment of

the Assigned Contracts (including all applicable objection deadlines with respect to any Cure

Costs) is required.

         I.        The Debtors have articulated good and sufficient reasons for the Court to grant

the relief requested in the Motion regarding the Sale.

         J.        The Sale Notice served by the Debtors on the Notice Parties, which was also

published in the National Edition of USA Today and posted on the case website maintained by

the Debtors’ claims and noticing agent, provided all interested parties with timely and proper

notice of the Auction, Sale, and Sale Hearing.




                                                    5
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306     Filed 09/18/19    Page 6 of 41



         K.        The Assumption and Assignment Notices provided the counterparties with proper

notice of the potential assumption and assignment of the Assigned Contracts and any Cure Costs

relating thereto, and the procedures set forth therein with regard to any such Cure Costs to satisfy

Bankruptcy Code section 365 and Bankruptcy Rule 6006.

         L.        The disclosures made by the Debtors concerning the Motion, the Auction, the

Sale, and the Sale Hearing, were good, complete and adequate.

II.      Good Faith of the Buyer

         A.        Based on the record established at the Sale Hearing, the Buyer is purchasing the

Acquired Assets (as defined in the Asset Purchase Agreement) in good faith and is a good faith

buyer for value within the meaning of Bankruptcy Code section 363(m), and is therefore entitled

to the full protection of Bankruptcy Code section 363(m) and any other applicable or similar

bankruptcy and non-bankruptcy law with respect to all of the Acquired Assets and the relief

provided for in this Order, and otherwise has proceeded in good faith in all respects in

connection with this proceeding in that, inter alia: (a) the Buyer recognized that the Debtors

were free to deal with any other party interested in acquiring the Acquired Assets; (b) the Buyer

complied in good faith in all respects with the provisions of the Bidding Procedures Order and

the Bidding Procedures applicable to it; (c) the Buyer agreed to subject its bid to the competitive

bidding procedures set forth in the Bidding Procedures Order; (d) all payments to be made by the

Buyer, all releases and other agreements or arrangements entered into by the Buyer in connection

with the Sale have been disclosed; (e) the Buyer has not violated Bankruptcy Code section

363(n) by any action or inaction, and no common identity of directors or controlling stockholders

exists between the Buyer and the Debtors; (f) the Buyer did not in any way induce or cause the

Chapter 11 filing of the Debtors; (g) the Buyer has not acted in a collusive manner with any

person; and (h) the negotiation and execution of the final purchase agreement (together with any
                                               6
RLF1 22040405v.1
                   Case 19-11743-KG     Doc 306       Filed 09/18/19   Page 7 of 41



schedules, exhibits and any other documents or instruments related thereto, as the same may be

amended and in effect from time to time, the “Asset Purchase Agreement,” which is attached

hereto as Exhibit A, and which is based upon the stalking horse asset purchase agreement

attached to the Motion) and any other agreements or instruments related thereto were at arms’

length, in good faith, and without collusion or fraud, and at all times each of the Buyer and the

Debtors were represented by competent counsel of their choosing. Neither the Buyer, nor any of

its affiliates, successors, assigns, or their respective members or shareholders is an “insider” or

“affiliate” of any of the Debtors, as those terms are defined in the Bankruptcy Code.

III.     Highest or Best Offer

         A.        The Debtors solicited offers and noticed the Auction in accordance with the

provisions of the Bidding Procedures Order and Bidding Procedures. The Bidding Procedures

were non-collusive, formulated and implemented in good faith, were substantively and

procedurally fair to all parties, and obtained the highest and best value for the Acquired Assets

for the Debtors and their estates and creditors. On September 9, 2019, the Debtors held the

Auction in which Qualified Bidders were invited to participate. The Debtors received three

Qualified Bids for the Acquired Assets and, at the conclusion of the Auction, deemed the bid

submitted by the Buyer as the highest or otherwise best offer for the Acquired Assets. A

modified bid submitted by the Stalking Horse Purchaser was declared the Back-Up Bid. The

Auction was duly noticed, the sale process was conducted in a non-collusive manner and in

compliance in all respects with the Bidding Procedures and the Bidding Procedures Order, the

Debtors afforded a full, fair and reasonable opportunity for any person or entity to make a higher

or otherwise better offer to purchase the Acquired Assets, and all interested parties have been

afforded a full, fair and reasonable opportunity to object or be heard with respect to the Sale and

the relief granted by this Order.
                                                  7
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306         Filed 09/18/19   Page 8 of 41



         B.        The Debtors and their professionals have, under the circumstances, adequately

and appropriately marketed the Acquired Assets in compliance in all respects with the Bidding

Procedures and the Bidding Procedures Order. The Asset Purchase Agreement constitutes the

highest or best offer for the Acquired Assets, and will provide a greater recovery for the Debtors’

estates than would be provided by any other available alternative.              The Asset Purchase

Agreement and the Sale were negotiated, proposed, and entered into by the Debtors and the

Buyer without collusion, in good faith, and from arm’s-length bargaining positions. Neither the

Debtors nor the Buyer, nor their respective agents, officials, personnel, representatives, and

advisors have engaged in any conduct that would cause or permit the Asset Purchase Agreement

to be avoided under Bankruptcy Code section 363(n). The terms and conditions of the Asset

Purchase Agreement, including the consideration to be realized by the Debtors pursuant to the

Asset Purchase Agreement, are fair and reasonable, and the transactions contemplated by the

Asset Purchase Agreement are in the best interests of the Debtors’ estates.               The Debtors’

determination that the Asset Purchase Agreement constitutes the highest or best offer for the

Acquired Assets constitutes a valid and sound exercise of the Debtors’ business judgment.

         C.        The Asset Purchase Agreement represents a fair and reasonable offer to purchase

the Acquired Assets under the circumstances of these Chapter 11 Cases. No other person or

entity or group of entities has offered to purchase the Acquired Assets for greater economic

value to the Debtors’ estates than the Buyer.

         D.        Approval of the Sale and the Asset Purchase Agreement and the consummation of

the transactions contemplated hereby and thereby is in the best interests of the Debtors, their

creditors, their estates and other parties in interest.




                                                    8
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306     Filed 09/18/19   Page 9 of 41



         E.        The Debtors have demonstrated compelling circumstances and a good, sufficient,

and sound business purpose and justification for the Sale prior to, and outside of, a plan of

reorganization.

IV.      No Fraudulent Transfer

         A.        The consideration provided by the Buyer pursuant to the Asset Purchase

Agreement is fair and adequate and constitutes reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession, or the District of Columbia and any other applicable law. The Asset

Purchase Agreement was not entered into for the purposes of hindering, delaying or defrauding

creditors under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, or the District of Columbia and any other applicable law. The Buyer is not a mere

continuation, and is not holding itself out as a mere continuation, of any of the Debtors or their

respective estates and there is no continuity between the Buyer and the Debtors.

         B.        The consideration provided by the Buyer for the Acquired Assets pursuant to the

Asset Purchase Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the

Acquired Assets, (iii) will provide a greater recovery for the Debtors’ creditors than would be

provided by any other practical available alternative, and (iv) constitutes reasonably equivalent

value and fair consideration under the Bankruptcy Code and under the laws of the United States,

any state, territory, possession or the District of Columbia (including the Uniform Voidable

Transactions Act, Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer

Act) and any other applicable law, and the Sale may not be avoided under Bankruptcy Code

section 365(n) or under any other law of the United States, any state, territory, possession or the

District of Columbia (including the Uniform Voidable Transactions Act, Uniform Fraudulent

Conveyance Act and the Uniform Fraudulent Transfer Act) or any other applicable law.
                                            9
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306    Filed 09/18/19    Page 10 of 41



V.       Legal, Valid Transfer

         A.         The consummation of the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, the Sale and the assumption and assignment of the

Assigned Contracts, is legal, valid and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation, Bankruptcy Code sections 105(a), 363(b),

363(f), 363(m), 365(b) and 365(f), and all of the applicable requirements of such sections have

been complied with in respect of the transactions contemplated under the Asset Purchase

Agreement.

         B.         The Debtors have full corporate power and authority to execute and deliver the

Asset Purchase Agreement and all other documents contemplated thereby, and, other than entry

of this Order, no further consents or approvals are required for the Debtors to consummate the

transactions contemplated by the Asset Purchase Agreement, except as otherwise set forth in the

Asset Purchase Agreement.

VI.      Free and Clear

         A.         Prior to the Closing Date, the Debtors were the sole and lawful owners of the

Acquired Assets. The transfer of the Acquired Assets to the Buyer will be as of the Closing Date

a legal, valid, and effective transfer of such assets, and on the Closing Date will vest the Buyer

with all right, title, and interest of the Debtors to the Acquired Assets free and clear of all Liens

(as defined in the Bankruptcy Code), Claims (as defined in the Bankruptcy Code),

Encumbrances (as defined in the Asset Purchase Agreement) and other Interests (as defined

below), including, without limitation and for the avoidance of doubt, all Liens, Claims,

Encumbrances and interests asserted under any theory of successor or transferee liability or any

similar theory under applicable state, provincial or federal law or otherwise (such interests, the

“Interests”), in each case whether known or unknown, mature or inchoate, filed or unfiled,
                                                   10
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306      Filed 09/18/19    Page 11 of 41



scheduled or unscheduled, allowed or disallowed, noticed or unnoticed, recorded or unrecorded,

perfected or unperfected, matured or unmatured, material or nonmaterial, disputed or undisputed,

whether arising prior to or subsequent to the commencement of the Chapter 11 Cases, and

whether imposed by agreement, understanding, law, equity, statute or otherwise, other than the

Permitted Encumbrances and the Assumed Liabilities as and to the extent set forth under the

Asset Purchase Agreement, with all such Liens, Claims, Encumbrances and Interests to attach to

the net cash proceeds of the Sale when received by the Debtors with the same priority, validity,

force and effect as such Liens, Claims, Encumbrances and Interests had in the Acquired Assets,

subject to the escrow arrangements set forth in the Asset Purchase Agreement and herein and any

claims and defenses the Debtors, their estates or other parties may possess with respect thereto.

         B.         Not transferring the Acquired Assets free and clear of all Liens, Claims,

Encumbrances and Interests, including, without limitation, all Liens, Claims, Encumbrances and

Interests based on any successor or transferee liability or any similar theory under applicable

state, provincial or federal law or otherwise, would adversely impact the Debtors’ efforts to

maximize the value of their estates, and the transfer of the Acquired Assets other than pursuant

to a transfer that is free and clear of all Liens, Claims, Encumbrances and Interests of any kind or

nature whatsoever would be of substantially less benefit to the Debtors’ estates.

         C.         The Buyer and its affiliates, successors and assigns are not and will not be liable

to any agent, broker, person or firm or purporting to act on behalf of either the Debtors or the

Buyer for any commission, broker’s fee, or finder’s fee with respect to the Sale and the

transactions contemplated by the Asset Purchase Agreement or the other Transaction

Documents.




                                                    11
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19     Page 12 of 41



VII.     Section 363(f) Is Satisfied

         A.         The Debtors may sell the Acquired Assets free and clear of all Liens, Claims,

Encumbrances and Interests (including, for the avoidance of doubt, all Liens, Claims,

Encumbrances and Interests asserted under any theory of successor or transferee liability or any

similar theory under applicable state, provincial or federal law or otherwise), other than the

Permitted Encumbrances and the Assumed Liabilities as and to the extent set forth in the Asset

Purchase Agreement, because, in each case, one or more of the standards set forth in Bankruptcy

Code section 363(f)(l)-(5) has been satisfied. Those holders of Liens, Claims, Encumbrances or

Interests who did not object, or who withdrew their objections, to the Sale or the Motion are

deemed to have consented pursuant to Bankruptcy Code section 363(f)(2). Those holders of the

Liens, Claims, Encumbrances or Interests who did object and whose objection was not resolved

or withdrawn fall within one or more of the other subsections of Bankruptcy Code section 363(f)

and are adequately protected by having their Liens, Claims, Encumbrances or Interests, if any,

attach to the net cash proceeds of the Sale as described herein attributable to the Acquired Assets

in which such holder alleges a Lien, Claim, Encumbrance or Interest, in the same order of

priority, with the same validity, force and effect that such Lien, Claim, Encumbrance or Interest

therein had prior to the Sale, subject to any claims and defenses the Debtors, their estates or other

parties may possess with respect thereto.

         B.         The Debtors have, to the extent necessary, satisfied the requirements of

Bankruptcy Code section 363(b)(1).

VIII. No Successor Liability

         A.         The Buyer and its affiliates, successors and assigns shall not have any successor,

transferee, derivative, or vicarious liabilities of any kind or character for any Liens, Claims,

Encumbrances or Interests, including under any theory of successor or transferee liability, de-
                                                    12
RLF1 22040405v.1
                   Case 19-11743-KG   Doc 306     Filed 09/18/19     Page 13 of 41



facto merger, or continuity, whether known or unknown as of the Closing, now existing or

hereafter arising, whether fixed or contingent, whether derivatively, vicariously, as transferee or

successor or otherwise, asserted or unasserted, liquidated or unliquidated, of any kind, nature, or

character whatsoever, including, without limitation, with respect to any of the following: (a) any

foreign, federal, state or local revenue, pension, ERISA, tax (including, without limitation, the

Internal Revenue Code of 1986, as amended), labor, employment (including the Worker

Adjustment and Retraining Notification Act of 1988), antitrust, environmental, or other law, rule,

or regulation; (b) any products liability law, rule, regulation, or doctrine with respect to the

Debtors’ liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (c) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, collective bargaining agreements, or

other similar agreement to which the Debtors are a party; (d) any welfare, compensation, or other

employee benefit plans, agreements, practices, and programs, including, without limitation, any

pension plan of the Debtors; (e) the cessation of the Debtors’ operations, dismissal of employees,

or termination of employment or labor agreements or pension, welfare, compensation, or other

employee benefit plans, agreements, practices and programs, or obligations that might otherwise

arise from or pursuant to, among others, (i) ERISA, (ii) the Fair Labor Standards Act, (iii) Title

VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973, (v) the National

Labor Relations Act, (vi) the Worker Adjustment and Retraining Notification Act of 1988 (the

“WARN Act”), (vii) the Age Discrimination in Employment Act, as amended, of 1967, (viii) the

Americans with Disabilities Act of 1990, (ix) the Consolidated Omnibus Budget Reconciliation

Act of 1985, (x) the Multiemployer Pension Plan Amendments Act of 1980, (xi) state and local

discrimination laws, (xii) state and local unemployment compensation laws or other similar state


                                                13
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306     Filed 09/18/19     Page 14 of 41



and local laws, (xiii) state workers’ compensation laws, and (xiv) any other state, local, or

federal employee benefit laws, regulations, or rules or other state, local, or federal laws,

regulations, or rules relating to wages, benefits, employment, or termination of employment with

any or all Debtors or any predecessors; (f) any liability to any employee of a Debtor, in

connection with, salaries, wages, benefits, vacation, expenses or other compensation or

remuneration or in connection with any workers’ compensation or other employee health,

accident, disability, or safety claims; (g) any Franchise Agreements (as defined in the Asset

Purchase Agreement) or any applicable franchise law; (h) any mortgages, deeds of trust and

security interests; (i) any bulk sales or similar law; and (j) any acts or omissions of any Debtor in

the conduct of the Business or arising under or related to the Acquired Assets. Neither the Buyer

nor its affiliates, successors or assigns shall be deemed to be holding themselves out as a

continuation of the Debtors based on the Sale, the Asset Purchase Agreement or this Order.

Neither the Buyer nor any of its affiliates, successors or assigns is a successor to any of the

Debtors or their estates, and none of the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, the Sale and the assumption and assignment of the

Assigned Contracts amounts to a consolidation, merger, or de facto merger of the Buyer or any

of its affiliates, successors, or assigns with or into any of the Debtors.

         B.         The Buyer has not merged or consolidated with or into the Debtors and is not a

mere or substantial continuation of the Debtors or the enterprises of the Debtors. Without

limiting the foregoing, the Buyer is not a successor employer (including as described under

ERISA and COBRA and applicable regulations thereunder or any other law) to any Debtor,

including, without limitation, with respect to any Benefit Plan and any collective bargaining

agreements. Neither the Buyer nor any of its affiliates, successors, or assigns are, and none of


                                                   14
RLF1 22040405v.1
                   Case 19-11743-KG        Doc 306     Filed 09/18/19     Page 15 of 41



them shall be deemed or considered to be, liable for any acts or omissions of any Debtor in the

conduct of the Business arising under or related to the Acquired Assets other than as set forth in

the Asset Purchase Agreement, in each case by any law or equity, and the Buyer or its affiliates,

successors or assigns have not assumed nor are they in any way responsible for any liability or

obligation of the Debtors or the Debtors’ estates, except as otherwise set forth in the Asset

Purchase Agreement.

         C.         Without limiting the generality of the foregoing, none of the Buyer, its affiliates,

successors, or assigns and their respective present or contemplated members or shareholders, or

the Acquired Assets will have any liability whatsoever with respect to, or be required to satisfy

in any manner, whether at law or equity, or by payment, setoff, recoupment or otherwise, directly

or indirectly, any Claims relating to any U.S. federal, state, provincial or local income tax

liabilities, that the Debtors may incur in connection with consummation of the transactions

contemplated by the Asset Purchase Agreement, including, without limitation, the Sale and the

assumption and assignment of the Assigned Contracts, or that the Debtors have otherwise

incurred prior to the consummation of the transactions contemplated by the Asset Purchase

Agreement.

         D.         The Buyer would not have entered into the Asset Purchase Agreement and would

not consummate the transactions contemplated thereby (by paying the Purchase Price and

assuming the Assumed Liabilities) if the sale of the Acquired Assets to the Buyer, and the

assumption and assignment of the Assigned Contracts to the Buyer, were not (except and only to

the extent expressly provided in the Asset Purchase Agreement with respect to the Permitted

Encumbrances and the Assumed Liabilities) free and clear of all Liens, Claims, Encumbrances

and Interests of any kind or nature whatsoever, or if the Buyer would, or in the future could


                                                     15
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19    Page 16 of 41



(except and only to the extent expressly provided in the Asset Purchase Agreement with respect

to the Permitted Encumbrances and the Assumed Liabilities), be liable for any of such Liens,

Claims, Encumbrances and Interests.

IX.      Assumptions and Assignment of Executory Contracts and Unexpired Leases

         A.         The assumption and assignment of the Assigned Contracts pursuant to the terms

of this Order is integral to the Asset Purchase Agreement and is in the best interests of the

Debtors and their estates, creditors and other parties in interest, and represents the reasonable

exercise of sound and prudent business judgment by the Debtors.

         B.         Except as otherwise provided for in this Order or another order of the Bankruptcy

Court or as mutually agreed upon between the Buyer and the relevant counterparty, the amounts

set forth on the Assumption and Assignment Notices are the sole amounts necessary under

Bankruptcy Code sections 365(b)(l)(A) and (B) and 365(f)(2)(A) to cure all monetary defaults

and pay all actual pecuniary losses under the Assigned Contracts (the “Cure Costs”).

         C.         Pursuant and subject to the terms of the Asset Purchase Agreement and this

Order, the Buyer will as of the Closing Date: (i) cure, or provide adequate assurance of cure, of

any default under any of the Assigned Contracts within the meaning of Bankruptcy Code

sections 365(b)(1)(A) and 365(b)(2)(A); and (ii) provide compensation or adequate assurance of

compensation to each counterparty for any actual pecuniary loss to such counterparty resulting

from a default prior to the Closing Date under any of the Assigned Contracts, within the meaning

of Bankruptcy Code section 365(b)(1)(B) and 365(f)(2)(B).

         D.         The Buyer has provided adequate assurance of future performance under the

Assigned Contracts within the meaning of Bankruptcy Code sections 365(b)(1)(C) and

365(f)(2)(B).

X.       Compelling Circumstances for an Immediate Sale
                                           16
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19     Page 17 of 41



         A.         To enhance the Debtors’ liquidity and to maximize the amount of funding

available to provide for a timely exit from these Chapter 11 Cases, it is essential that the sale of

the Acquired Assets occur within the time constraints set forth in the Asset Purchase Agreement.

Time is of the essence in consummating the Sale.

         B.         Given all of the circumstances of these Chapter 11 Cases and the adequacy and

fair value of the Purchase Price under the Asset Purchase Agreement, the proposed sale of the

Acquired Assets to the Buyer constitutes a reasonable and sound exercise of the Debtors’

business judgment and should be approved.

XI.      Not a Sub Rosa Plan

         A.         The Sale does not constitute a de facto or sub rosa plan of reorganization or

liquidation because it does not propose to (i) impair or restructure existing debt of, or equity

interests in, the Debtors, (ii) impair or circumvent voting rights with respect to any plan proposed

by the Debtors, (iii) circumvent Chapter 11 safeguards, including those set forth in Bankruptcy

Code sections 1125 and 1129, or (iv) classify claims or equity interests.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

I.       General Provisions

         1.         The relief requested in the Motion with respect to the Perkins Business is granted

and approved, and the Sale of the Acquired Assets to the Buyer contemplated by the Asset

Purchase Agreement is approved as set forth in this Order.

         2.         This Court’s findings of fact and conclusions of law, set forth in the Bidding

Procedures Order, are incorporated herein by reference.

         3.         All objections to the Motion with respect to the sale of the Perkins Business and

the related relief requested in the Motion that have not been withdrawn, waived, adjourned, or

settled as announced to the Court at the Sale Hearing or by stipulation filed with the Court, and
                                                    17
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306     Filed 09/18/19      Page 18 of 41



all reservations of rights included therein, are hereby overruled on the merits or have been

otherwise satisfied or adequately provided for.

II.      Approval of the Asset Purchase Agreement

         4.         The Asset Purchase Agreement and all ancillary documents, including, without

limitation, the Bill of Sale, Assignment and Assumption Agreement, the Amended and Restated

Foxtail Agreement, the Transition Services Agreement, the Estate Transition Services

Agreement, and any amendments, supplements and modifications thereto, and all of the terms

and conditions thereof, are hereby approved.

         5.         Pursuant to Bankruptcy Code section 363(b), the Debtors are authorized and

empowered to take any and all actions necessary or appropriate to (i) consummate the Sale of the

Acquired Assets to the Buyer pursuant to and in accordance with the terms and conditions of the

Asset Purchase Agreement, (ii) close the Sale as contemplated by the Asset Purchase Agreement

and this Order, and (iii) execute and deliver, perform under, consummate, implement and close

the Asset Purchase Agreement, together with all other Transaction Documents and any

additional instruments and documents that may be reasonably necessary or desirable to

implement the Asset Purchase Agreement and the Sale, or as may be reasonably necessary or

appropriate to the performance of the obligations as contemplated by the Asset Purchase

Agreement and such ancillary documents.

         6.         The terms and provisions of the Asset Purchase Agreement, the other Transaction

Documents and this Order shall be binding in all respects upon the Debtors and their respective

affiliates, successors and assigns, their estates and their creditors, all holders of equity interests in

any Debtor, all holders of any Claims, Liens, Encumbrances and Interests, whether known or

unknown, all counterparties, the Buyer, all successors and assigns of the Buyer, any other

bidders for the Acquired Assets, including the Stalking Horse Purchaser, trustees, if any,
                                           18
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306     Filed 09/18/19    Page 19 of 41



subsequently appointed in any of the Debtors’ Chapter 11 Cases or upon a conversion to Chapter

7 under the Bankruptcy Code of any of the Debtors’ cases, and any affected third parties

including, but not limited to, all persons asserting any Liens, Claims, Encumbrances or Interests

on the Acquired Assets to be sold to the Buyer pursuant to the Asset Purchase Agreement. This

Order, the Asset Purchase Agreement and the other Transaction Documents shall inure to the

benefit of the Debtors, their estates, their creditors, the Buyer, and their respective successors and

assigns.

III.     Transfer of the Acquired Assets

         7.         Pursuant to Bankruptcy Code sections 105(a), 363(b), 363(f), 365(b) and 365(f),

the Debtors are authorized to transfer the Acquired Assets to the Buyer on the Closing Date and

consummate the Sale in accordance with, and subject to the terms and conditions of, the Asset

Purchase Agreement, and to transfer and assign all right, title and interest (including common

law rights) to all property, licenses and rights to be conveyed in accordance with and subject to

the terms and conditions of the Asset Purchase Agreement. The Acquired Assets (including the

Assigned Contracts) shall be transferred to the Buyer (or any Buyer Designee) upon and as of the

Closing Date and such transfer shall constitute a legal, valid, binding and effective transfer of

such Acquired Assets (including the Assigned Contracts) free and clear of all Liens, Claims,

Encumbrances and Interests, including, for the avoidance of doubt, all Liens, Claims,

Encumbrances and Interests asserted under any theory of successor or transferee liability or any

similar theory under applicable state, provincial or federal law or otherwise (other than the

Permitted Encumbrances and the Assumed Liabilities as and to the extent set forth under the

Asset Purchase Agreement). Upon the Closing, the Buyer (or any Buyer Designee) shall take

title to and possession of the Acquired Assets subject only to the Permitted Encumbrances and

the Assumed Liabilities as expressly and to the extent set forth in the Asset Purchase Agreement;
                                               19
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19    Page 20 of 41



provided, however, that the Buyer shall not be relieved of liability with respect to such Permitted

Encumbrances and the Assumed Liabilities, including any obligations first arising under the

Assigned Contracts from and after the Closing Date. All such Liens, Claims, Encumbrances and

Interests shall attach solely to the net cash proceeds of the Sale with the same validity, priority,

force and effect that they now have as against the Acquired Assets, subject to the escrow

arrangements contemplated by the Asset Purchase Agreement and hereunder, any claims and

defenses the Debtors, their estates or other parties may possess with respect thereto.

         8.         The sale of the Acquired Assets to the Buyer, and the assumption and assignment

of the Assigned Contracts to the Buyer (or any Buyer Designee), shall be, except as otherwise

provided in the Asset Purchase Agreement with respect to the Permitted Encumbrances and the

Assumed Liabilities, free and clear of all Liens, Claims, Encumbrances and Interests of any kind

or nature whatsoever, including, for the avoidance of doubt, all Liens, Claims, Encumbrances

and Interests asserted under any theory of successor or transferee liability or any similar theory

under applicable state, provincial or federal law or otherwise.

         9.         The Debtors and their respective officers, employees and agents are authorized to

take any and all actions necessary, appropriate or requested by the Buyer to perform,

consummate, implement and close the Sale, including, without limitation, executing,

acknowledging and delivering such deeds, assignments, conveyances and other assurance,

documents and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying and confirming to the Buyer, or reducing to possession, the

Acquired Assets, or as may be necessary or appropriate to the performance of the Debtors’

obligations as contemplated by the Asset Purchase Agreement.               The Debtors are further

authorized to pay, without further order of this Court, whether before, at or after the Closing


                                                    20
RLF1 22040405v.1
                   Case 19-11743-KG     Doc 306    Filed 09/18/19    Page 21 of 41



Date, all fees, costs and expenses that are required to be paid in order to consummate the Sale or

perform their obligations under the Asset Purchase Agreement, as the case may be, pursuant to

and in accordance with the terms and conditions of the Asset Purchase Agreement.

         10.        Except only as expressly and to the extent provided by the Asset Purchase

Agreement with respect to the Permitted Encumbrances and the Assumed Liabilities, all persons

and entities (and their respective successors and assigns), including, without limitation, all debt

security holders, equity security holders, foreign, federal, state and local governmental, tax and

regulatory authorities, lenders, customers, vendors, suppliers, franchisees, employees, benefit

plan participants and beneficiaries, trade and other creditors, litigation claimants and other

persons, holding Liens or Encumbrances on, Claims affecting, or Interests in, all or any portion

of the Acquired Assets and/or the Debtors (whether legal or equitable, secured or unsecured,

matured or unmatured, contingent or non-contingent, senior or subordinated), including, without

limitation, the non-debtor party or parties to each Assigned Contract, shall be and hereby are

forever barred, estopped and permanently enjoined from asserting, prosecuting, continuing, or

otherwise pursuing any Liens, Claims, Encumbrances, Interests or seeking to collect, offset, or

recover on account of any such Liens, Claims, Encumbrances or Interests or any other cause of

action or any process or other act against the Buyer or its affiliates, successors, assigns,

employees, professionals, and their respective present or contemplated members or shareholders

and their respective property or the Acquired Assets, arising under or out of, in connection with,

or in any way relating to, the Debtors, the Debtors’ predecessors or insiders, the Acquired

Assets, the ownership, sale or operation of the Acquired Assets prior to Closing or the transfer of

the Debtors’ interests in the Acquired Assets to the Buyer, including, without limitation, Liens,

Claims, Encumbrances or Interests based on any successor or transferee liability under any


                                                  21
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306     Filed 09/18/19    Page 22 of 41



theory, whether based in law, equity, or otherwise, under state, provincial, federal, or any other

law, or rights or claims based on setoff, a right of subrogation, or recoupment of any kind for any

obligation of any of the Debtors as against any obligation due to Buyer, or its affiliates,

successors, assigns, employees, professionals, or their respective present or contemplated

members or shareholders or their respective property, including the Acquired Assets.

         11.        On the Closing Date, each holder of a Claim, Lien, Interest or Encumbrance is

authorized and directed to execute such documents and take all other actions as may be deemed

by the Buyer to be necessary or desirable to release its Claims, Liens, Interests or Encumbrances

on the Acquired Assets, as provided for herein, as such Liens, Claims, Interests or Encumbrances

may have been recorded or may otherwise exist. Following the Closing, no holder of any Liens,

Claims, Encumbrances and Interests shall interfere with the Buyer’s title to or use and enjoyment

of the Acquired Assets based on or related to any such Liens, Claims, Encumbrances and

Interests, or based on any action the Debtors may take in the Chapter 11 Cases.

         12.        All persons and entities are hereby forever prohibited and enjoined from taking

any action that would adversely affect or interfere with the ability of the Debtors to sell and

transfer the Acquired Assets to the Buyer in accordance with the terms of the Asset Purchase

Agreement and this Order.

         13.        All persons and entities that are in possession of some or all of the Acquired

Assets on the Closing Date are directed to surrender possession of such Acquired Assets to the

Buyer or its assignee at the Closing.

         14.        If any person or entity which has filed statements or other documents or

agreements evidencing Liens, Claims, Encumbrances or Interests on all or any portion of the

Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form for


                                                   22
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19     Page 23 of 41



filing and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases of Liens and easements, and any other documents necessary or desirable to the Buyer for

the purpose of documenting the release of all Liens and Encumbrances, which the person or

entity has or may assert with respect to all or any portion of the Acquired Assets, the Debtors are

hereby authorized and directed, and the Buyer is hereby authorized, to execute and file such

statements, instruments, releases and other documents on behalf of such person or entity with

respect to the Acquired Assets.

         15.        The Debtors are hereby authorized to conduct the Sale without the necessity of

complying with any state or local transfer laws or requirements.

         16.        This Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filing agents, filing officers, title agents, title

companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, provincial, federal and local officials,

and all other persons and entities who may be required by operation of law, the duties of their

office, or contract, to accept, file, register or otherwise record or release any documents or

instruments, or who may be required to report or insure any title or state of title in or to any

lease; and each of the foregoing persons and entities is hereby authorized and empowered to

accept for filing any and all of the documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Asset Purchase Agreement.

         17.        Following the Closing, the Debtors or the Buyer are authorized to execute and file

a certified copy of this Order, which, once filed, registered or otherwise recorded, shall constitute

conclusive evidence of the release of all obligations, Liens, Claims, Encumbrances, Interests, and

Excluded Liabilities in the Acquired Assets of any kind or nature whatsoever. On the Closing


                                                    23
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19     Page 24 of 41



Date, this Order will be construed, and constitute for any and all purposes, a full and complete

general assignment, conveyance and transfer of the Acquired Assets or a bill of sale transferring

good and marketable title in such Acquired Assets to the Buyer. On the Closing Date, this Order

also shall be construed, and constitute for any and all purposes, a complete and general

assignment of all right, title and interest of the Debtors and each bankruptcy estate to the Buyer

(or any Buyer Designee) in the Assigned Contracts.

         18.        To the extent provided by section 525 of the Bankruptcy Code, no governmental

unit may deny, revoke, suspend, or refuse to renew any permit, license or similar grant relating to

the operation of the Acquired Assets on account of the filing or pendency of the Chapter 11

Cases or the consummation of the transactions contemplated by the Asset Purchase Agreement,

including the Sale and the assumption and assignment of the Assigned Contracts.

IV.      Executory Contracts and Unexpired Leases

         19.        Subject to payment of the applicable Cure Cost, if any, the Debtors are authorized

to (a) assume and assign the Assigned Contracts to the Buyer free and clear of all Liens, Claims,

Interests and Encumbrances of any kind or nature whatsoever and (b) execute and deliver to the

Buyer such documents or other instruments as may be necessary to assign and transfer the

Assigned Contracts to the Buyer. With respect to each Assigned Contract, the payment of the

applicable Cure Costs shall (a) effect a cure of all defaults (monetary and non-monetary) existing

thereunder as of the Closing Date with respect to Assigned Contracts, (b) compensate the

applicable counterparty for any actual pecuniary loss resulting from such default, and (c)

together with the assumption of the Assigned Contract by the Buyer, constitute adequate

assurance of future performance thereof. As to any Assigned Contract, the Buyer shall be

deemed to have assumed such Assigned Contract as of the Closing Date and, pursuant to

Bankruptcy Code section 365(f), the assignment by the Debtors of such Assigned Contracts shall
                                             24
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306      Filed 09/18/19   Page 25 of 41



not be a default thereunder. Unless objected to prior to the deadline set forth in the Assumption

and Assignment Notice, for each Assigned Contract listed therein, the Cure Cost set forth in such

notice is hereby fixed and determined to be the dollar amount set forth in such notice as the Cure

Cost and any counterparty shall be prohibited from challenging, objecting to or denying the

validity and finality of the Cure Cost at any time.

         20.        Pursuant to the terms of the Asset Purchase Agreement and this Order, the Buyer

has until the Determination Date to amend the Execution Date Contract Schedule (as defined in

the Asset Purchase Agreement) by adding or removing Contracts or Leases. Any Contract or

Lease that remains on the Execution Date Contract Schedule as of the Closing Date, and that is

not a Disputed Contract, shall be assumed by the Debtors and assigned to the Buyer as part of the

Sale. Other than with respect to Disputed Contracts, all Contracts and Leases that are not on the

Execution Date Contract Schedule as of the Determination Date shall not be considered an

Assigned Contract or Acquired Asset and shall be deemed “Rejected Contracts” under the Asset

Purchase Agreement.

         21.        Upon objection by the non-debtor counterparty to any Assigned Contract to the

Cure Costs asserted by the Debtors with respect thereto or in the event of an other dispute with

the counterparty thereto as to the assumption or assignment of said Assigned Contract that has

not been resolved to the mutual satisfaction of the Buyer, the Debtors, and said counterparty

prior to the Determination Date (such contract, a “Disputed Contract”), unless the Buyer

designates such Disputed Contract as a “Rejected Contract,” then the Debtors and the Buyer

shall use reasonable efforts to settle such objection or litigate such objection under procedures

approved or proscribed by the Bankruptcy Court. In the event that a dispute regarding the Cure

Costs with respect to an Assigned Contract has not been resolved as of the Closing Date, the


                                                   25
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306      Filed 09/18/19    Page 26 of 41



Buyer shall nonetheless remain obligated to consummate the Sale in accordance with the Asset

Purchase Agreement. Upon the written permission of the counterparty to the Disputed Contract

and the Debtors (or as ordered by the Court), the Determination Date may be extended to the

Extended Contract Period at no cost or Liability to Sellers as defined in section 2.5(a) of the

APA during which time the Buyer shall have the option to assume such Contract or to designate

the Disputed Contract as a Rejected Contract. For the avoidance of doubt, if the Buyer does not

assume the Disputed Contract by the end of the Extended Contract Period, such Disputed

Contract shall be deemed a Rejected Contract and Buyer shall not be responsible for the Cure

Costs associated with such Disputed Contract. Any Cure Costs associated with any Disputed

Contract which becomes an Assigned Contract shall be paid in accordance with the terms of the

Asset Purchase Agreement and this Order.

         22.        Within one (1) Business Day of the Closing Date, or as soon as practicable

thereafter, the Debtors shall file with the Bankruptcy Court a notice which shall include (i) the

Closing Date, (ii) a list of Contracts and Leases assumed and assigned as part of the Sale and (iii)

a list of Contracts and Leases that are Disputed Contracts and are subject to the Extended

Contract Period.

         23.        If prior to or following the Closing, (a) it is discovered that a Contract or Lease

should have been listed on the Execution Date Contract Schedule but was not listed thereon (any

such Contract or Lease, a “Previously Omitted Contract”), the Debtors shall use commercially

reasonable efforts to promptly deliver to Buyer, or make available at Buyer’s request, a true,

correct and complete copy of all such Previously Omitted Contracts (including amendments and

modifications thereto). On or after the Closing, but in any event prior to the Extended Contract

Period, Buyer shall have the right (but not the obligation) in its sole and absolute discretion to


                                                    26
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306    Filed 09/18/19    Page 27 of 41



have any Previously Omitted Contract assumed and assigned to Buyer (for no additional

consideration), and upon any assumption and assignment of such Previously Omitted Contract to

Buyer, such Contract shall become an Assigned Contract, effective as of the Closing Date, and

any Cure Costs associated with such Assigned Contract shall be paid in accordance with the

terms of the Asset Purchase Agreement and this Order. The Debtors shall provide not less than

14 days’ notice to any such contract counterparty to provide adequate time to object to any

proposed Cure Amounts. Any Previously Omitted Contract not assumed and assigned to Buyer

pursuant to this paragraph shall be deemed a Rejected Contract.

         24.        With respect to any Assigned Contract subject to a Supplemental Assumption and

Assignment Notice, if no objection is received by the applicable objection deadline set forth on

such Supplemental Assumption and Assignment Notice (which time period shall not be less than

14 days, unless otherwise ordered by the Court or agreed to by the Debtors and the applicable

counterparty), then the Assigned Contract shall be deemed assumed and assigned to the Buyer

pursuant to this Order. To the extent a non-debtor Contract or Lease counterparty objects to the

Cure Costs asserted by the Debtors with regard to any Contract or Lease on such Supplemental

Assumption and Assignment Notice, such objection shall be resolved in accordance with

paragraph 21 above. Unless objected to prior to the deadline set forth in any Supplemental

Assumption and Assignment Notice, for each Assigned Contract listed therein, the Cure Cost set

forth in such notice is hereby fixed and determined to be the dollar amount set forth in such

notice as the Cure Cost and any counterparty shall be prohibited from challenging, objecting or

denying the validity and finality of the Cure Cost at any time.

         25.        Upon the Debtors’ assignment of Assigned Contracts to the Buyer and the

payment of Cure Costs by the Buyer, if applicable, no default (monetary or non-monetary) shall


                                                   27
RLF1 22040405v.1
                   Case 19-11743-KG    Doc 306    Filed 09/18/19     Page 28 of 41



exist under any Assigned Contracts, and no counterparty to any Assigned Contracts shall be

permitted to declare or enforce a default by any Debtor or the Buyer or otherwise take action

against the Buyer as a result of any Debtor’s financial condition, change of control, bankruptcy

or failure to perform any of its obligations under the relevant Assigned Contract. Any provisions

in any Assigned Contract that prohibits or conditions the assignment of such Assigned Contract

or allows the party to such Assigned Contract to terminate, recapture, impose any penalty,

condition on renewal or extension or modify any term or condition upon the assignment of such

Assigned Contract, constitute unenforceable anti-assignment provisions that are void and of no

force and effect pursuant to Bankruptcy Code section 365(f).         All other requirements and

conditions under Bankruptcy Code sections 363 and 365 for the assumption by the Debtors and

assignment to the Buyer of the Assigned Contracts have been satisfied, and such assumption and

assignment shall not constitute a default thereunder.       To the extent not inconsistent with

applicable law, the failure of the Debtors or the Buyer to enforce at any time one or more terms

or conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of

the Buyer’s right to enforce every term and condition of the Assigned Contract. Upon the

Closing and the payment of the required Cure Cost, if any, in accordance with Bankruptcy Code

sections 363 and 365, the Buyer shall be fully and irrevocably vested with all right, title and

interest of the Debtors under each Assigned Contract.

         26.        Upon the payment of the Cure Costs payable with respect to any Assigned

Contract, if any, the Buyer shall be deemed to be substituted for the relevant Debtor as a party to

such Assigned Contract as of the Closing Date and the Debtors shall be relieved, pursuant to

Bankruptcy Code section 365(k), from any further liability under such Assigned Contract.




                                                 28
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306    Filed 09/18/19    Page 29 of 41



         27.        Upon the assignment of any Assigned Contract to the Buyer as provided herein,

such Assigned Contract shall remain in full force and effect, and no default shall exist thereunder

nor shall there exist any event or condition which, with the passage of time or giving of notice, or

both, would constitute such a default.

         28.        Other than as expressly provided under the Asset Purchase Agreement, there shall

be no rent accelerations, assignment fees, deposits, increases or any other fees charged to the

Buyer, its affiliates, successors, assigns and their respective present or contemplated members or

shareholders or the Debtors as a result of the assumption and assignment of the Assigned

Contracts.

         29.        Pursuant to Bankruptcy Code sections 105(a), 363 and 365 of the Bankruptcy

Code, all counterparties to Assigned Contracts are forever barred, estopped and permanently

enjoined from (i) raising or asserting against the Debtors, their estates, the Buyer, or any of their

respective affiliates, successors, assigns and their respective present or contemplated members or

shareholders, or the property of any of them, any default existing as of Closing or any

counterclaims, defense, setoff, recoupment or any other Liens, Claims, Interests or

Encumbrances asserted or assertable against the Debtors; and (ii) imposing or charging against

the Buyer or its affiliates, successors, assigns and their respective present or contemplated

members or shareholders, any assignment fee, default, breach or claim or pecuniary loss, or

condition to assignment, arising under or related to the Assigned Contracts existing or effective

as of the Closing Date, or arising by reason of the Closing. No counterparty under any Assigned

Contract may terminate any such Assigned Contract, nor shall the Buyer’s rights and obligations

under such Assigned Contracts be adversely affected in any way, by reason of any default under

such Assigned Contract prior to Closing. Any party that may have had the right to consent to the


                                                    29
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306      Filed 09/18/19    Page 30 of 41



assignment of an Assigned Contract is deemed to have consented to such assignment for

purposes of Bankruptcy Code sections 365(c)(l)(B) and 365(e)(2)(A)(ii) and otherwise if such

party failed to file a timely objection to the assumption and assignment of such Assigned

Contract.

         30.        All counterparties to the Assigned Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the Buyer, any instruments, applications,

consents or other documents which may be required or requested by any public or quasi-public

authority or other entity to effectuate the applicable transfers in connection with the Sale of the

Acquired Assets. Subject to the Asset Purchase Agreement, notwithstanding anything to the

contrary in the Motion, the Bidding Procedures Order or any previously filed notices, the

Contract and Lease procedures set forth in these paragraphs 19-30 shall govern.

         31.        No party to a contract that has been rejected by any of the Debtors and that is any

way related to the Acquired Assets shall have a claim against the Buyer, its affiliates, successors,

assigns and their respective present or contemplated members or shareholders in connection with

the Sale, whether under the Bankruptcy Code or any other statutory or non-statutory federal,

state, local law or otherwise.

V.       Application of Sale Proceeds

         32.        Upon the Closing of the Sale, all Cash Consideration paid or payable to any of the

Debtors shall be allocated as set forth on Schedule A attached hereto; provided, that, for the

avoidance of doubt, such Cash Consideration shall first be allocated to the Specified Adjustment

Escrow, established in accordance with the terms of the Asset Purchase Agreement and the

Specified Adjustment Escrow agreement contemplated thereby (the “Specified Adjustment

Escrow Agreement”), in an amount equal to $2,000,000, with any distribution therefrom being

governed by the Asset Purchase Agreement and the Specified Adjustment Escrow Agreement.
                                            30
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19     Page 31 of 41



VI.      No Successor Liability

         33.        Effective upon the Closing Date and except as otherwise provided by stipulations

filed with or announced to the Court with respect to a specific matter, all persons and entities

(and their successors and assigns) are forever prohibited and permanently enjoined from

commencing or continuing in any manner any action or other proceeding, whether in law or

equity, in any judicial, administrative, arbitral or other proceeding against the Buyer, its

affiliates, successors, assigns, and their respective present or contemplated members or

shareholders or the Acquired Assets, with respect to (a) any Lien or Encumbrance on, or Claim

affecting, or Interest in, the Acquired Assets arising prior to the Closing of the Sale; (b) all

claims for successor liability or similar theories under applicable state, provincial or federal law

or otherwise with respect to the Acquired Assets; or (c) revoking, terminating or failing or

refusing to renew any license, permit or authorization to operate any of the Acquired Assets or

conduct any of the businesses operated with the Acquired Assets.

         34.        Under no circumstances shall the Buyer (or its affiliates, successors and assigns)

be deemed a “successor” of or to the Debtors or their estates by reason of any theory of law or

equity, and effective upon the Closing Date, the Buyer (or its affiliates, successors and assigns)

shall not assume, or be deemed to assume, or in any way be responsible for any Liens, Claims,

Encumbrances or Interests with respect to the Debtors and/or their estates, the Acquired Assets

or otherwise, other than the Assumed Liabilities and Permitted Encumbrances as expressly and

to the extent set forth under the Asset Purchase Agreement. Without limiting the generality of

the foregoing, and except as to the Assumed Liabilities and Permitted Encumbrances as

expressly and to the extent set forth under the Asset Purchase Agreement, the Buyer and its

affiliates, successors and assigns shall not have any successor, transferee, derivative, or vicarious

liabilities of any kind or character for any Liens, Claims, Encumbrances or Interests, including
                                                31
RLF1 22040405v.1
                   Case 19-11743-KG    Doc 306      Filed 09/18/19      Page 32 of 41



under any theory of successor or transferee liability, de-facto merger, or continuity, whether

known or unknown as of the Closing, now existing or hereafter arising, whether fixed or

contingent, whether derivatively, vicariously, as transferee or successor or otherwise, asserted or

unasserted, liquidated or unliquidated, of any kind, nature, or character whatsoever, including,

without limitation, with respect to any of the following: (a) any foreign, federal, state or local

revenue, pension, ERISA, tax (including, without limitation, the Internal Revenue Code of 1986,

as amended), labor, employment (including the WARN Act), antitrust, environmental, or other

law, rule, or regulation; (b) any products liability law, rule, regulation, or doctrine with respect to

the Debtors’ liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (c) any employment or labor agreements, consulting agreements,

severance arrangements, collective bargaining agreements, change-in-control agreements, or

other similar agreement to which any Debtor is a party; (d) any welfare, compensation, or other

employee benefit plans, agreements, practices, and programs, including, without limitation, any

pension plan of the Debtors; (e) the cessation of the Debtors’ operations, dismissal of employees,

or termination of employment or labor agreements or pension, welfare, compensation, or other

employee benefit plans, agreements, practices and programs, or obligations that might otherwise

arise from or pursuant to, among others, (i) ERISA, (ii) the Fair Labor Standards Act, (iii) Title

VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973, (v) the National

Labor Relations Act, (vi) the WARN Act, (vii) the Age Discrimination in Employment Act, as

amended, of 1967, (viii) the Americans with Disabilities Act of 1990, (ix) the Consolidated

Omnibus Budget Reconciliation Act of 1985, (x) the Multiemployer Pension Plan Amendments

Act of 1980, (xi) state and local discrimination laws, (xii) state and local unemployment

compensation laws or other similar state and local laws, (xiii) state workers’ compensation laws,


                                                  32
RLF1 22040405v.1
                   Case 19-11743-KG    Doc 306      Filed 09/18/19     Page 33 of 41



and (xiv) any other state, local, or federal employee benefit laws, regulations, or rules or other

state, local, or federal laws, regulations, or rules relating to wages, benefits, employment, or

termination of employment with any or all Debtors or any predecessors and (f) any liability to

any employee of a Debtor, in connection with, salaries, wages, benefits, vacation, expenses or

other compensation or remuneration or in connection with any workers’ compensation or other

employee health, accident, disability, or safety claims; (g) any Franchise Agreements or any

applicable franchise law; (h) any mortgages, deeds of trust and security interests; (i) any bulk

sales or similar law; and (j) any acts or omissions of any Debtor in the conduct of the Business or

arising under or related to the Acquired Assets. Neither the Buyer nor any of its affiliates,

successors or assigns is holding itself out to the public as a continuation of any of the Debtors.

Neither the Buyer nor any of its affiliates, successors or assigns is a successor to any of the

Debtors or their estates, and none of the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, the Sale and the assumption and assignment of the

Assigned Contracts amounts to a consolidation, merger, or de facto merger of the Buyer or any

of its affiliates, successors and assigns with or into any of the Debtors.

         35.        The Buyer has not merged with or into the Debtors and is not a mere or

substantial continuation of the Debtors or the enterprises of the Debtors. Without limiting the

foregoing, the Buyer is not a successor employer (including as described under ERISA and

COBRA and applicable regulations thereunder or any other law) to any Debtor, including,

without limitation, with respect to any Benefit Plan or any collective bargaining agreement.

Neither the Buyer nor any of its affiliates, successors, or assigns are, and none of them shall be

deemed or considered to be, liable for any acts or omissions of any Debtor in the conduct of the

Business arising under or related to the Acquired Assets other than as and to the extent set forth


                                                 33
RLF1 22040405v.1
                   Case 19-11743-KG      Doc 306    Filed 09/18/19    Page 34 of 41



in the Asset Purchase Agreement, in each case by any law or equity, and the Buyer has not

assumed nor is it in any way responsible for any liability or obligation of the Debtors or the

Debtors’ estates, except as otherwise and to the extent set forth in the Asset Purchase Agreement.

         36.        Except for the Permitted Encumbrances and the Assumed Liabilities as expressly

and to the extent set forth in the Asset Purchase Agreement, the Buyer and its affiliates,

successors and assigns shall not have any liability for any Claim of the Debtors, any obligation

of the Debtors or any Liens, Claims, Encumbrances and Interests arising under or related to any

of the Acquired Assets. Without limiting the generality of the foregoing, and except for the

Permitted Encumbrances and the Assumed Liabilities as expressly and to the extent set forth in

the Asset Purchase Agreement, the Buyer and its affiliates, successors and assigns shall not be

liable for any Claims against the Debtors or any of their predecessors or affiliates solely by virtue

of the acquisition of the Acquired Assets. By virtue of the Sale, the Buyer and its affiliates,

successors and assigns shall not, and shall not be deemed or considered to: (i) be the successor

of, or successor to, any Seller; (ii) be a successor employer (including as described under ERISA

and COBRA and applicable regulations thereunder or any other law) to any Seller, including

with respect to any Benefit Plan or any collective bargaining agreement; (iii) have, de facto or

otherwise, merged with or into any Seller; (iv) be a mere continuation or substantial continuation

of any Seller or the enterprise(s) of any Seller; or (v) be liable for any acts or omissions of any

Seller in the conduct of the Business or arising under or related to the Acquired Assets other than

as expressly and to the extent set forth in the Asset Purchase Agreement, in each case by any law

or equity, and the Buyer and its affiliates, successors and assigns have not assumed nor are they

in any way responsible for any liability or obligation of the Debtors or the Debtors’ estates,

except with respect to the Permitted Encumbrances and the Assumed Liabilities as and to the


                                                   34
RLF1 22040405v.1
                   Case 19-11743-KG     Doc 306     Filed 09/18/19    Page 35 of 41



extent set forth in the Asset Purchase Agreement. The Buyer and its affiliates, successors and

assigns shall have no successor or vicarious liabilities of any kind or character, including, but not

limited to, any theory of antitrust, environmental, successor or transferee liability, labor law, de

facto merger or substantial continuity, whether known or unknown as of the Closing Date, now

existing or hereafter arising, whether fixed or contingent, with respect to the Debtors or any

obligations of the Debtors arising prior to the Closing Date, including, but not limited to,

liabilities on account of any taxes arising, accruing or payable under, out of, in connection with,

or in any way relating to the operation of any of the Acquired Assets prior to the Closing.

         37.        The substantial consideration given by the Buyer under the Asset Purchase

Agreement shall constitute valid and valuable consideration for the release of any potential

claims against the Successful Bidder and its affiliates, successors and assigns for successor

liability or similar theories under applicable state, provincial or federal law or otherwise with

respect to the Acquired Assets, which release shall be deemed to have been given in favor of the

Buyer and its affiliates, successors and assigns by all holders of Liens, Claims, Interests or

Encumbrances against the Debtors or with respect to the Acquired Assets.

VII.     Good Faith

         38.        The transactions contemplated by the Asset Purchase Agreement are undertaken

by the Buyer without collusion and in good faith, as that term is defined in Bankruptcy Code

section 363(m), and accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Sale shall not affect the validity of the Sale (including the

assumption and assignment of the Assigned Contracts). The Buyer is a good faith buyer within

the meaning of Bankruptcy Code section 363(m) and, as such, is entitled to the full protections of

Bankruptcy Code section 363(m).


                                                  35
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306    Filed 09/18/19    Page 36 of 41



         39.        As a good faith purchaser of the Acquired Assets, the Buyer has not entered into

an agreement with any other potential bidders at the Auction, and has not colluded with any of

the other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be

entitled to bring an action against the Buyer, and the Sale may not be avoided, pursuant to

Bankruptcy Code section 363(n).

VIII. No Fraudulent Transfer

         40.        The consideration provided by the Buyer for the Acquired Assets pursuant to the

Asset Purchase Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the

Acquired Assets, (iii) will provide a greater recovery for the Debtors’ creditors than would be

provided by any other practical available alternative, and (iv) constitutes reasonably equivalent

value and fair consideration under the Bankruptcy Code and under the laws of the United States,

any state, territory, possession or the District of Columbia (including the Uniform Voidable

Transactions Act, Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer

Act) and any other applicable law, and the Sale may not be avoided under Bankruptcy Code

section 365(n) or under any other law of the United States, any state, territory, possession or the

District of Columbia (including the Uniform Voidable Transactions Act, Uniform Fraudulent

Conveyance Act and the Uniform Fraudulent Transfer Act) or any other applicable law.

IX.      Other Provisions

         41.        Upon the closing of the Sale, the Debtors and their estates, predecessors,

successors and assigns shall be deemed to have waived any and all actions related to, and

released, the Buyer and its affiliates, successors, assigns, employees, professionals, and their

respective present and contemplated members and shareholders and their respective property

(including, without limitation, the Acquired Assets) from any and all Liens, Claims,
                                                    36
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306     Filed 09/18/19    Page 37 of 41



Encumbrances and Interests of the Debtors or their estates and any and all claims or causes of

action of any kind, whether known or unknown, now existing or hereafter arising, asserted or

unasserted, mature or inchoate, contingent or non-contingent, liquidated or unliquidated, material

or nonmaterial, disputed or undisputed, and whether imposed by agreement, understanding, law,

equity, or otherwise, related to or arising out of the Chapter 11 Cases, the Asset Purchase

Agreement, the other Transaction Documents (as defined in the Asset Purchase Agreement), the

formulation, preparation, negotiation, investigation, execution, delivery, implementation or

consummation of the Asset Purchase Agreement and the other Transaction Documents and the

transactions contemplated by the Asset Purchase Agreement and the other Transaction

Documents, the entry into and consummation of the Sale and the assumption and assignment of

the Assigned Contracts, the Cure Costs, or any other contract, instrument, release, agreement,

settlement or document created, modified, amended, terminated or entered into in connection

with the Asset Purchase Agreement, except to the extent expressly assumed or provided under

the Asset Purchase Agreement or this Order, including any rights and remedies thereunder.

         42.        Buyer agrees to comply with the terms of the Debtors’ existing privacy policy (as

disclosed to Buyer) with respect to “personally identifiable information” as that term is defined

in section 101(41A) of the Bankruptcy Code and used in section 363(b)(1)(B) of the Bankruptcy

Code.

         43.        Nothing in the Motion, the Asset Purchase Agreement, this Order, the Bidding

Procedures Order, any Assumption and Assignment Notice, or any other list or schedule of

assumed contracts, assumed and assigned contracts, or cure amounts (including, without

limitation, any other provision that purports to be preemptory or supervening) shall be deemed to

permit or otherwise effect a sale, assignment, or any other transfer at this time of (a) any


                                                    37
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306      Filed 09/18/19    Page 38 of 41



insurance policies that have been issued by ACE American Insurance Company, Federal

Insurance Company, or any of their respective affiliates, predecessors or successors (collectively,

the “Chubb Companies”) that provide insurance coverage, proceeds, or benefits relating thereto

at any time to any of the Debtors (or their predecessors) and all agreements, documents or

instruments relating thereto (collectively, the “Chubb Insurance Contracts”), and/or (b) any

rights, benefits, claims, rights to payments and/or recoveries under such Chubb Insurance

Contracts unless and until a further order is entered by this Court at a subsequent hearing, or is

submitted to the Court by agreement of the Debtors, the Successful Bidder, the Prepetition

Secured Parties, and the Chubb Companies, with the rights of the parties fully preserved pending

entry of such further order.

         44.        Pursuant to Bankruptcy Rules 7062, 9014, 6004(h), and 6006(d), this Order shall

be effective immediately upon entry and the Debtors and the Buyer are authorized to close the

Sale immediately upon entry of this Order.

         45.        As provided in the Asset Purchase Agreement, this Order approved and provides

for the transfer to the Buyer of the Avoidance Actions (as defined in the Asset Purchase

Agreement).

         46.        No bulk sales law or any similar law of any state, provincial or other jurisdiction

applies in any way to the Sale.

         47.        The Asset Purchase Agreement and any related agreements, documents or other

instruments may be modified, amended or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court provided that any such modification,

amendment or supplement does not have a material adverse effect on the Debtors’ estates or on

the interests of the Buyer and its affiliates, successors and assigns.


                                                    38
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306      Filed 09/18/19    Page 39 of 41



         48.        All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         49.        The automatic stay pursuant to Bankruptcy Code section 362 is hereby lifted with

respect to the Debtors to the extent necessary, without further order of this Court, to (i) allow the

Buyer to deliver any notice provided for in the Asset Purchase Agreement or any ancillary

documents and (ii) allow the Buyer to take any and all actions permitted under the Asset

Purchase Agreement and any ancillary documents in accordance with the terms and conditions

thereof.

         50.        Nothing in this Order shall modify or waive any closing conditions or termination

rights in the Asset Purchase Agreement, and all such conditions and rights shall remain in full

force and effect in accordance with their terms.

         51.        To the extent that this Order is inconsistent with any prior order or pleading with

respect to the Motion filed in these Chapter 11 Cases, the terms of this Order shall govern. For

the avoidance of doubt, the terms of any plan of reorganization or liquidation, or any order of

this Court confirming such plans or any other order in these Chapter 11 Cases, including any

order entered upon or after any conversion of these Chapter 11 Cases to a case under chapter 7 of

the Bankruptcy Code, or otherwise, submitted to this Court or any other court for confirmation or

sanction shall not conflict with, supersede, abrogate, nullify, modify or restrict the terms of the

Asset Purchase Agreement or this Order or the rights of Buyer and its affiliates, successors and

assigns thereunder or hereunder, or in any way prevent or interfere with the consummation or

performance of the transactions contemplated by this Asset Purchase Agreement or this Order.

The provisions of this Order and the Asset Purchase Agreement and any actions taken pursuant

hereto or thereto shall survive entry of any order which may be entered confirming or


                                                    39
RLF1 22040405v.1
                   Case 19-11743-KG       Doc 306      Filed 09/18/19    Page 40 of 41



consummating any chapter 11 plan of the Debtors, or which may be entered converting these

Chapter 11 Cases from chapter 11 to chapter 7 of the Bankruptcy Code, and the terms and

provisions of the Asset Purchase Agreement as well as the rights and interests granted pursuant

to this Order and the Asset Purchase Agreement shall continue in these Chapter 11 Cases or any

superseding case and shall be specifically performable and enforceable against and binding upon

the Debtors, their estates and the Buyer and their respective successors and permitted assigns,

including any trustee, responsible officer or other fiduciary hereafter appointed as a legal

representative of the Debtors under chapter 7 or chapter 11 of the Bankruptcy Code, and the

Asset Purchase Agreement shall not be subject to rejection or avoidance under any

circumstances.

         52.        The failure specifically to include any particular provisions of the Asset Purchase

Agreement in this Order shall not diminish or impair the effectiveness of such provision, it being

the intent of the Court that the Asset Purchase Agreement is authorized and approved in its

entirety.

         53.        The Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Order and the Asset Purchase Agreement, all

amendments thereto and any releases, waivers and consents hereunder and thereunder, and each

of the agreements executed in connection therewith to which any of the Debtors are a party or

which has been assigned by the Debtors to the Buyer, and to adjudicate, if necessary, any and all

disputes concerning or relating in any way to any of the foregoing.

         54.        This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,


                                                    40
RLF1 22040405v.1
                   Case 19-11743-KG   Doc 306     Filed 09/18/19     Page 41 of 41



as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this Order and the prompt consummation of the

transactions and transfers contemplated under the Asset Purchase Agreement, and accordingly:

(i) the terms of this Order shall be immediately effective and enforceable upon its entry; (ii) the

Debtors are not subject to any stay of this Order or in the implementation, enforcement or

realization of the relief granted in this Order; and (iii) the Debtors may, in their discretion and

without further delay, take any action and perform any act authorized under this Order.




       Dated: September 18th, 2019              41
                                                KEVIN GROSS
       Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE
RLF1 22040405v.1
